Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s response, filed 03/11/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 11,122,807 B2 in view of HACKER et al. (U.S. PG-Pub. No. 2006/0111240 A1) in view of FAO (https://www.fao.org/forestry/8105-095d871fa9fa5920c9b189dda046a5a54.pdf, 2003), Derr et al. (J. Environ. Hort., 2016, 34(4), 123-130), DoMyOwn (https://www.domyown.com/what-is-the-best-temperature-to-apply-gordons-ornamec-170-grass-herbicide-qa-26957.html), and TAKEMATSU et al. (U.S. Patent No. 4,265,654). Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize/corn), comprising: (a) providing a composition comprising L-glufosinate and/or salts thereof, wherein the composition contains less than 5 mol.% of D-glufosinate and/or agronomically acceptable salts thereof, based on the total amount of L-glufosinate and salts thereof, and optionally diluting said composition with water; (b) applying a herbicidally effective amount of the composition of step (a) to leaves of harmful plants and a glufosinate tolerant field crop; wherein the application step (b) is at an air temperature of 18°C or above when measured 2 m above the ground. 
The conflicting claims are drawn to a method for controlling undesirable vegetation comprising applying the herbicide mixture comprising L-glufosinate and it salts to a locus where undesirable vegetation is present. The instant and conflicting claims differ in that the instant claims recite the L-glufosinate is applied to harmful plants in a glufosinate tolerant field crop, i.e. maize (corn), and wherein the composition is applied at air temperature of 18°C when measured 2m above ground, whereas the conflicting method does not recite these limitations. The deficiencies are taught and suggested by HACKER, TAKEMATSU, FAO, Derr and DoMyOwn combined. 
HACKER teaches a method for controlling undesired vegetation in tolerant maize crops, which comprises applying a herbicidal composition comprising one or more herbicide (A) and herbicide (B), to the harmful plants, parts of the harmful plants or the area under cultivation (see: [0194] & [0196]). HACKER teaches that the herbicide (A) can be the herbicide (Ai) having the chemical structure as follows: 
    PNG
    media_image1.png
    111
    175
    media_image1.png
    Greyscale
, wherein Z is OH, and wherein the particular preferred herbicide (A) is the enantiomer which has a biological action, e.g. L-glufosinate (herbicide-A1.3) and L-glufosinate monoammonium salt (herbicide-A1.4) (see: [0031]; [0033]; & [0036-0037]). As such, HACKER teaches the same method “for controlling harmful plants in a glufosinate tolerant maize crops” using the same herbicide, e.g. L-glufosinate or L-glufosinate-ammonium salt’, as recited in instant claims 10-11. HACKER’s teaching also reads on the same “providing” and “applying” method steps, as recited in instant claim 10. HACKER teaches that composition contains the above actives can be diluted with water and then applied in the customary manner (see: [0198]). As such, HACKER also reads on the optional step for “diluting the composition with water”, as recited in instant claim 10. With respect to the recitation in instant claim 10 “wherein the composition contains less than 5 mol % of D-glufosinate and/or agronomically acceptable salts thereof’, it is noted that “less than 5 mol % of D-glufosinate’ encompasses the scope of “0% of D-glufosinate” in the composition. Since HACKER teaches the herbicide (A) used in the composition can be an enantiomer having a biological action, e.g. L-glufosinate (herbicide A1.3) and L-glufosinate monoammonium salt (herbicide A1.4) (see: [0031]; [0033]; & [0036-0037]), such teaching reads on the recitation of instant claim 10 set forth above as to the composition can contain solely L-glufosinate (herbicide A1.3) and/or L-glufosinate monoammonium salt. HACKER teaches the maize crop is tolerant or resistant to the herbicide (A1), e.g. glufosinate-ammonium (see: [0041] & [0249]). As such, HACKER reads on the instant claim 12. HACKER teaches that the glufosinate is usually employed in the form of a salt, e.g. glufosinate-ammonium salt, alone and is usually applied at rates between 200 and 2000 g/ha (see: [0040], line 1-5). As such, it reads on the amount of “L-glufosinate salt” of instant claims 15 and 18-20.
Regarding claims 10-21, FAO teaches that for spray application of pesticides, it is important to recognize that weather conditions have a direct effect on spray deposit and hence spray effectiveness. They specifically teach that temperatures should be monitored as low humidity and high temperatures are not to cause evaporation of volatile components of the pesticide sprays, etc. and FAO specifically teaches that the temperature and humidity should be monitored at the areas to be sprayed and/or at a similar area close to the area that is to be sprayed and that measurements of the temperature should be made at least 2 meters above the ground which reads on taking the temperature for applying the claimed pesticide, L-glufosinate compositions at 2 meters above the ground (See pg. 28 Introduction section; pg. 29, 2nd full paragraph).
Regarding claims 10-21, with respect to the claimed limitation that the temperature should be at least 18 °C, specifically greater than 21 °C, or 24 °C, when measured at 2 meters above the ground for application of the claimed pesticide compositions comprising L-glufosinate, this would have been obvious for one of ordinary skill in the art because of FAO’s teachings immediately above and because Derr and DoMyOwn both teach that it was known to apply herbicides to weeds at temperatures of 18 °C or above, specifically from 65-85 °F which is from 18-29 °C, because Derr teaches that temperatures of at least 18 °C provided faster weed control, etc. than when the herbicide is applied at lower temperatures (See Derr Abstract; significance to horticulture industry section; introduction section; See DoMyOwn, Q&A, 2016).

TAKEMATSU teaches a method for controlling weeds and brush comprising applying a herbicidal composition comprised of an L-isomer of the compound of formula (I), e.g. AMPB, as follows: 
    PNG
    media_image2.png
    67
    207
    media_image2.png
    Greyscale
, wherein X and Y can be a hydrogen atom, or mono metal salt (e.g. sodium), or ammonium salts (see: col. 1, line 1-26 & 48; and col. 3, line 1-21). ** Notes that the “L-isomer of AMPB compound” is the L-glufosinate (e.g. herbicide-A1.3) or the salts thereof (e.g. herbicide A1.4), as taught in HACKER discussed above. TAKEMATSU teaches that it has been found that the L-isomer of AMPB (L-AMPB) is twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity (see: col. 4, line 5-30). As such, TAKEMATSU’s teaching reads on the property (i), as recited in instant claims 13 and 14, where “an increase in the control of harmful plants, in comparison to twice the molar amount of racemic glufosinate and/or agronomically acceptable salts thereof” With respect to the recitation “there is an increase in the control of harmful plants of 3 % or more’ recited in instant claim 14, since HACKER teaches applying the same L-glufosinate to the same field maize crops which are tolerant to glufosinate and harmful plants as claimed, the property applicants disclose and/or claim (i.e. there is an increase in the control of harmful plants of 3 % or more) would necessarily present because a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part Il and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). TAKEMATSU also teaches that the amount of AMPB needed for killing and inhibiting reproduction of perennial weeds and brush will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds to be treated, for examples, perennial weeds of more than 1 meter height, AMPB can be applied from 150 g/acre to 1500 g/acre (see: col. 4, line 31-42). As such, TAKEMATSU provides the suggestion that reads on the recitation “the application step (b) is at an air temperature of 18°C or above when measured 2 m above the ground” in instant claims 1 and 16-17. In summary, HACKER teaches a similar method as presently claimed for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize) by applying a herbicidal composition comprising L-glufosinate or glufosinate-ammonium salt to the harmful plants and the glufosinate tolerant maize crop. TAKEMATSU teaches that the L-isomer of AMPB (or known as L-glufosinate) is found to be twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity and is useful for controlling weeds and brush, wherein the amount of the AMPB to be used would depend on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds and their height to be treated. As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine the conflicting method with the teaching of HACKER and TAKEMATSU, and to apply a herbicidal composition comprising the enantiomeric L-glufosinate to control harmful plants in glufosinate tolerant maize field crop because HACKER and TAKEMATSU suggest for doing so as the L-enantiomer of glufosinate is desirable and is twice effective in controlling weeds than the racemic glufosinate. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply a suitable or desirable amount of L-glufosinate, i.e. in the range from 100 to 1200 g/ha per year, based on the known amount of racemic glufosinate used in the agricultural field to effectively control the harmful plants growth in field crops, as suggested by TAKEMATSU that the amount of AMPB (glufosinate) needed for killing and inhibiting reproduction of weeds and woody species will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds, and it would also be obvious to measure the temperature at the claimed heights before application and apply only when the temperature is 18C or above because the claimed temperature ranges of above 18 C, 21C, or 24 C were all known in the art to be effective temperatures for applying herbicides and are more effective than when temperatures are colder and as per FAO these temperatures should be measured at heights of at least 2 m above ground. Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 7-12 of U.S. Patent No. 11,122,807 B2, in combination with the prior art references HACKER, FAO, Derr, DoMyOwn, and TAKEMATSU, are obvious variants of the claims 10-20 in the instant application and therefore they are not patentability distinct.

Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U. S. Patent No. 10,912,301 B2 in view of HACKER et al. (U.S. PG-Pub. No. 2006/0111240 A1) in view of TAKEMATSU et al. (U.S. Patent No. 4,265,654). Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize/corn), comprising: (a) providing a composition comprising L-glufosinate and/or salts thereof, wherein the composition contains less than 5 mol.% of D-glufosinate and/or agronomically acceptable salts thereof, based on the total amount of L-glufosinate and salts thereof, and optionally diluting said composition with water; (b) applying a herbicidally effective amount, i.e. between 100-1200 g/ha total amount per year, of the L-glufosinate to leaves of harmful plants and a glufosinate tolerant field crop; wherein the application step (b) is at an air temperature of 18°C or above when measured 2 m above the ground. The conflicting claims is drawn to a method for controlling undesired plants growth and/or controlling harmful plants, comprising applying the herbicide mixture, which comprises L-glufosinate and/or salts thereof onto the undesired plants or controlling harmful plants, or area where the undesired or harmful plants grow, wherein the total amount per hectare per year of L-glufosinate (I) does not exceed 750g. The instant and conflicting claims differ in that the instant claims recite the L-glufosinate is applied to harmful plants in a glufosinate tolerant field crop, i.e. maize (corn), and wherein the composition is applied at air temperature of 18°C when measured 2m above ground. Whereas the conflicting method does not recite these limitations. 
The deficiencies are taught and suggested by HACKER, TAKEMATSU, FAO, Derr and DoMyOwn combined. 
HACKER teaches a method for controlling undesired vegetation in tolerant maize crops, which comprises applying a herbicidal composition comprising one or more herbicide (A) and herbicide (B), to the harmful plants, parts of the harmful plants or the area under cultivation (see: [0194] & [0196]). HACKER teaches that the herbicide (A) can be the herbicide (Ai) having the chemical structure as follows: 
    PNG
    media_image1.png
    111
    175
    media_image1.png
    Greyscale
, wherein Z is OH, and wherein the particular preferred herbicide (A) is the enantiomer which has a biological action, e.g. L-glufosinate (herbicide-A1.3) and L-glufosinate monoammonium salt (herbicide-A1.4) (see: [0031]; [0033]; & [0036-0037]). As such, HACKER teaches the same method “for controlling harmful plants in a glufosinate tolerant maize crops” using the same herbicide, e.g. L-glufosinate or L-glufosinate-ammonium salt’, as recited in instant claims 10-11. HACKER’s teaching also reads on the same “providing” and “applying” method steps, as recited in instant claim 10. HACKER teaches that composition contains the above actives can be diluted with water and then applied in the customary manner (see: [0198]). As such, HACKER also reads on the optional step for “diluting the composition with water”, as recited in instant claim 10. With respect to the recitation in instant claim 10 “wherein the composition contains less than 5 mol % of D-glufosinate and/or agronomically acceptable salts thereof’, it is noted that “less than 5 mol % of D-glufosinate’ encompasses the scope of “0% of D-glufosinate” in the composition. Since HACKER teaches the herbicide (A) used in the composition can be an enantiomer having a biological action, e.g. L-glufosinate (herbicide A1.3) and L-glufosinate monoammonium salt (herbicide A1.4) (see: [0031]; [0033]; & [0036-0037]), such teaching reads on the recitation of instant claim 10 set forth above as to the composition can contain solely L-glufosinate (herbicide A1.3) and/or L-glufosinate monoammonium salt. HACKER teaches the maize crop is tolerant or resistant to the herbicide (A1), e.g. glufosinate-ammonium (see: [0041] & [0249]). As such, HACKER reads on the instant claim 12. HACKER teaches that the glufosinate is usually employed in the form of a salt, e.g. glufosinate-ammonium salt, alone and is usually applied at rates between 200 and 2000 g/ha (see: [0040], line 1-5). As such, it reads on the amount of “L-glufosinate salt” of instant claims 15 and 18-20.
Regarding claims 10-21, FAO teaches that for spray application of pesticides, it is important to recognize that weather conditions have a direct effect on spray deposit and hence spray effectiveness. They specifically teach that temperatures should be monitored as low humidity and high temperatures are not to cause evaporation of volatile components of the pesticide sprays, etc. and FAO specifically teaches that the temperature and humidity should be monitored at the areas to be sprayed and/or at a similar area close to the area that is to be sprayed and that measurements of the temperature should be made at least 2 meters above the ground which reads on taking the temperature for applying the claimed pesticide, L-glufosinate compositions at 2 meters above the ground (See pg. 28 Introduction section; pg. 29, 2nd full paragraph).
Regarding claims 10-21, with respect to the claimed limitation that the temperature should be at least 18 °C, specifically greater than 21 °C, or 24 °C, when measured at 2 meters above the ground for application of the claimed pesticide compositions comprising L-glufosinate, this would have been obvious for one of ordinary skill in the art because of FAO’s teachings immediately above and because Derr and DoMyOwn both teach that it was known to apply herbicides to weeds at temperatures of 18 °C or above, specifically from 65-85 °F which is from 18-29 °C, because Derr teaches that temperatures of at least 18 °C provided faster weed control, etc. than when the herbicide is applied at lower temperatures (See Derr Abstract; significance to horticulture industry section; introduction section; See DoMyOwn, Q&A, 2016).

TAKEMATSU teaches a method for controlling weeds and brush comprising applying a herbicidal composition comprised of an L-isomer of the compound of formula (I), e.g. AMPB, as follows: 
    PNG
    media_image2.png
    67
    207
    media_image2.png
    Greyscale
, wherein X and Y can be a hydrogen atom, or mono metal salt (e.g. sodium), or ammonium salts (see: col. 1, line 1-26 & 48; and col. 3, line 1-21). ** Notes that the “L-isomer of AMPB compound” is the L-glufosinate (e.g. herbicide-A1.3) or the salts thereof (e.g. herbicide A1.4), as taught in HACKER discussed above. TAKEMATSU teaches that it has been found that the L-isomer of AMPB (L-AMPB) is twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity (see: col. 4, line 5-30). As such, TAKEMATSU’s teaching reads on the property (i), as recited in instant claims 13 and 14, where “an increase in the control of harmful plants, in comparison to twice the molar amount of racemic glufosinate and/or agronomically acceptable salts thereof” With respect to the recitation “there is an increase in the control of harmful plants of 3 % or more’ recited in instant claim 14, since HACKER teaches applying the same L-glufosinate to the same field maize crops which are tolerant to glufosinate and harmful plants as claimed, the property applicants disclose and/or claim (i.e. there is an increase in the control of harmful plants of 3 % or more) would necessarily present because a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part Il and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). TAKEMATSU also teaches that the amount of AMPB needed for killing and inhibiting reproduction of perennial weeds and brush will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds to be treated, for examples, perennial weeds of more than 1 meter height, AMPB can be applied from 150 g/acre to 1500 g/acre (see: col. 4, line 31-42). As such, TAKEMATSU provides the suggestion that reads on the recitation “the application step (b) is at an air temperature of 18°C or above when measured 2 m above the ground” in instant claims 1 and 16-17. In summary, HACKER teaches a similar method as presently claimed for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize) by applying a herbicidal composition comprising L-glufosinate or glufosinate-ammonium salt to the harmful plants and the glufosinate tolerant maize crop. TAKEMATSU teaches that the L-isomer of AMPB (or known as L-glufosinate) is found to be twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity and is useful for controlling weeds and brush, wherein the amount of the AMPB to be used would depend on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds and their height to be treated. As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to combine the conflicting method with the teaching of HACKER and TAKEMATSU, and to apply a herbicidal composition comprising the enantiomeric L-glufosinate to control harmful plants in glufosinate tolerant maize field crop because HACKER and TAKEMATSU suggest for doing so as the L-enantiomer of glufosinate is desirable and is twice effective in controlling weeds than the racemic glufosinate. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply a suitable or desirable amount of L-glufosinate, i.e. in the range from 100 to 1200 g/ha per year, based on the known amount of racemic glufosinate used in the agricultural field to effectively control the harmful plants growth in field crops, as suggested by TAKEMATSU that the amount of AMPB (glufosinate) needed for killing and inhibiting reproduction of weeds and woody species will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds, and it would also be obvious to measure the temperature at the claimed heights before application and apply only when the temperature is 18C or above because the claimed temperature ranges of above 18 C, 21C, or 24 C were all known in the art to be effective temperatures for applying herbicides and are more effective than when temperatures are colder and as per FAO these temperatures should be measured at heights of at least 2 m above ground. Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 16-17 of U.S. Patent No. 10,912,301, in combination with the prior art references HACKER, FAO, Derr, DoMyOwn, and TAKEMATSU, are obvious variants of the claims 10-20 in the instant application and therefore they are not patentability distinct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (US20060111240) and further in view of FAO (https://www.fao.org/forestry/8105-095d871fa9fa5920c9b189dda046a5a54.pdf, 2003), Derr et al. (J. Environ. Hort., 2016, 34(4), 123-130), DoMyOwn (https://www.domyown.com/what-is-the-best-temperature-to-apply-gordons-ornamec-170-grass-herbicide-qa-26957.html), Takematsu et al. (US4265654).
Applicants claim:
-- A method for controlling harmful plants in a glufosinate tolerant field crop, comprising the following steps:
(a) providing a composition comprising L-glufosinate and/or salts thereof, wherein the composition contains less than 5 mol. 
(b) applying a herbicidally effective amount of the composition of step (a) to leaves of the harmful plants and the[[a]] glufosinate tolerant field crop,
wherein the composition is applied at an air temperature of 18 °C or above when the temperature is measured 2 meters above the ground.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 10-11 and 21, HACKER teaches a method for controlling undesired vegetation in tolerant maize crops, which comprises applying a herbicidal composition comprising one or more herbicide (A) and herbicide (B), to the harmful plants, parts of the harmful plants or the area under cultivation (see: [0194] & [0196)). HACKER teaches that the herbicide (A) can be the herbicide (A1) having the chemical structure as follows:

    PNG
    media_image1.png
    111
    175
    media_image1.png
    Greyscale
, wherein Z is OH, and wherein the particular preferred herbicide (A) is the enantiomer which has a biological action, e.g. L-glufosinate (herbicide-A1.3) and L-glufosinate monoammonium salt (herbicide-A1.4) (see: [0007-0008]; [0031]; [0033]; & [0036-0037]). As such, HACKER teaches the same method “for controlling harmful plants in a glufosinate tolerant maize crops” using the same herbicide, e.g. L-glufosinate or L-glufosinate-ammonium salt’, as recited in instant claims 10-11. HACKER’s teaching also reads on the same “providing” and “applying” method steps, as recited in instant claim 10. HACKER teaches that composition contains the above actives can be diluted with water and then applied in the customary manner (see: [0198]). As such, HACKER also reads on the optional step for “diluting the composition with water”, as recited in instant claim 10. With respect to the recitation in instant claim 10 “wherein the composition contains less than 5 mol % of D-glufosinate and/or agronomically acceptable salts thereof’, it is noted that “less than 5 mol % of D-glufosinate’ encompasses the scope of “0% of D-glufosinate” in the composition. Since HACKER teaches the herbicide (A) used in the composition can be an enantiomer having a biological action, e.g. L-glufosinate (herbicide A1.3) and L-glufosinate monoammonium salt (herbicide A1.4) (see: [0007-0008]; [0031]; [0033]; & [0036-0037]), such teaching reads on the recitation of claim 10 and claim 21 set forth above as to the composition can contain solely L-glufosinate (herbicide A1.3) and/or L-glufosinate monoammonium salt. 
Regarding claims 12, 15, 18-20, HACKER teaches the maize crop is tolerant or resistant to the herbicide (A1), e.g. glufosinate-ammonium (see: [0041] & [0249]). For claim 15 and 18-20, HACKER teaches that the glufosinate is usually employed in the form of a salt, e.g. glufosinate-ammonium salt, alone and is usually applied at rates between 200 and 2000 g/ha which reads on claims 15, 18-20 (see: [0040], line 1-5). As such, it suggests how the suitable amount of the claimed “L-glufosinate or salt thereof’ can be predicted or obtained based on the amounts of the racemic glufosinate known or used in agricultural art.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 10-21, HACKER teaches a similar method for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize) by applying a herbicidal composition comprising L-glufosinate or glufosinate-ammonium salt to the harmful plants and the glufosinate tolerant maize crop as the present method of claim 10. However, HACKER does not explicitly mention that the composition is applied at an air temperature of 18°C or above when measured 2 m above the ground. The deficiency is suggested by FAO, Derr, DoMyOwn, and TAKEMATSU et al.
Regarding claims 10-21, FAO teaches that for spray application of pesticides, it is important to recognize that weather conditions have a direct effect on spray deposit and hence spray effectiveness. They specifically teach that temperatures should be monitored as low humidity and high temperatures are not to cause evaporation of volatile components of the pesticide sprays, etc. and FAO specifically teaches that the temperature and humidity should be monitored at the areas to be sprayed and/or at a similar area close to the area that is to be sprayed and that measurements of the temperature should be made at least 2 meters above the ground which reads on taking the temperature for applying the claimed pesticide, L-glufosinate compositions at 2 meters above the ground (See pg. 28 Introduction section; pg. 29, 2nd full paragraph).
Regarding claims 10-21, with respect to the claimed limitation that the temperature should be at least 18 °C, specifically greater than 21 °C, or 24 °C, when measured at 2 meters above the ground for application of the claimed pesticide compositions comprising L-glufosinate, this would have been obvious for one of ordinary skill in the art because of FAO’s teachings immediately above and because Derr and DoMyOwn both teach that it was known to apply herbicides to weeds at temperatures of 18 °C or above, specifically from 65-85 °F which is from 18-29 °C, because Derr teaches that temperatures of at least 18 °C provided faster weed control, etc. than when the herbicide is applied at lower temperatures (See Derr Abstract; significance to horticulture industry section; introduction section; See DoMyOwn, Q&A, 2016). 
TAKEMATSU teaches a method for controlling weeds and brush comprising applying a herbicidal composition comprised of an L-isomer of the compound of formula (I), e.g. AMPB, as follows: 

    PNG
    media_image2.png
    67
    207
    media_image2.png
    Greyscale


, wherein X and Y can be a hydrogen atom, or mono metal salt (e.g. sodium), or ammonium salts (see: col. 1, line 1-26 & 48; and col. 3, line 1-21). ** Notes that the “L-isomer of AMPB compound” is the L-glufosinate (e.g. herbicide-A1.3) or the salts thereof (e.g. herbicide A1.4), as taught in HACKER discussed above. TAKEMATSU teaches that it has been found that the L-isomer of AMPB (L-AMPB) is twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity (see: col. 4, line 5-30). As such, TAKEMATSU’s teaching reads on the property (i), as recited in instant claims 13 and 14, where “an increase in the control of harmful plants, in comparison to twice the molar amount of racemic glufosinate and/or agronomically acceptable salts thereof” With respect to the recitation “there is an increase in the control of harmful plants of 3 % or more’ recited in instant claim 14, since HACKER teaches applying the same L-glufosinate to the same field maize crops which are tolerant to glufosinate and harmful plants as claimed, the property applicants disclose and/or claim (i.e. there is an increase in the control of harmful plants of 3 % or more) would necessarily present because a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part Il and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). TAKEMATSU also teaches that the amount of AMPB needed for killing and inhibiting reproduction of perennial weeds and brush will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds to be treated, for example, AMPB can be applied from 150 g/acre to 1500 g/acre (see: col. 4, line 31-42). 
In summary, HACKER teaches a similar method as presently claimed for controlling harmful plants in a glufosinate tolerant field crop (e.g. maize) by applying a herbicidal composition comprising L-glufosinate or glufosinate-ammonium salt to the harmful plants and the glufosinate tolerant maize crop. TAKEMATSU teaches that the L-isomer of AMPB (or known as L-glufosinate) is found to be twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction/inhibition activity and is useful for controlling weeds and brush, wherein the amount of the AMPB to be used would depend on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds and their height to be treated but it is known to use amounts of 100 to 1200 g/ha per year and the other claimed amounts of L-glufosinate because HACKER and TAKEMATSU suggest for doing so as the L-enantiomer of glufosinate is desirable and is twice effective in controlling weeds than the racemic glufosinate. Further, It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply a suitable or desirable amount of L-glufosinate, i.e. in the range from 100 to 1200 g/ha per year, based on the known amount of racemic glufosinate used in the agricultural field to effectively control the harmful plants growth in field crops, as suggested by TAKEMATSU that the amount of AMPB (glufosinate) needed for killing and inhibiting reproduction of weeds and woody species will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds, and it would also be obvious to measure the temperature at the claimed heights before application and apply only when the temperature is 18C or above because the claimed temperature ranges of above 18 C, 21C, or 24 C were all known in the art to be effective temperatures for applying herbicides and are more effective than when temperatures are colder and as per FAO these temperatures should be measured at heights of at least 2 m above ground.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to follow the teaching and suggestion of HACKER and TAKEMATSU, and to apply a herbicidal composition comprising the enantiomeric L-glufosinate to control harmful plants in glufosinate tolerant maize field crop because HACKER and TAKEMATSU suggest for doing so as the L-enantiomer of glufosinate is desirable and is twice effective to control harmful plants than the racemic glufosinate. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made apply the claimed L-glufosinate only when the temperature is 18C or above because the claimed temperature ranges of above 18 C, 21C, or 24 C were all known in the art to be effective temperatures for applying herbicides as per Derr and DoMyOwn and these temperatures are more effective for killing the weeds than applications of herbicides when temperatures are colder and as per FAO these temperatures for applications of pesticides should be measured at heights of at least 2 m above ground.
As such, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to follow the teaching and suggestion of HACKER and TAKEMATSU, Derr, DoMyOwn, and FAO and to apply a herbicidal composition comprising the enantiomeric L-glufosinate to control harmful plants in glufosinate tolerant maize field crop because HACKER and TAKEMATSU suggest for doing so as the L-enantiomer of glufosinate is desirable and is twice effective to control harmful plants than the racemic glufosinate. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply L-glufosinate or salt there at different air temperature (18, 21 or 24 °C) measured at the claimed 2 meters above ground, because TAKEMATSU teaches that the amount of AMPB needed for killing and inhibiting reproduction of perennial weeds and brush will vary, depending on climatic conditions such as temperature and because the claimed temperature ranges of above 18 C, 21C, or 24 C were all known in the art to be effective temperatures for applying herbicides as per Derr and DoMyOwn and these temperatures are more effective for killing the weeds than applications of herbicides when temperatures are colder and as per FAO these temperatures for applications of pesticides should be measured at heights of at least 2 m above ground.
One of skilled in the art would be able to optimize the application of the herbicide at the appropriate temperature depending on the desired effects based on the amount used. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply a suitable or desirable amount of L-glufosinate, i.e. in the range from 100 to 1200 g/ha per year, based on the known amount of racemic glufosinate used in the agricultural field to effectively control the harmful plants growth in field crops, as suggested by TAKEMATSU that the amount of AMPB (glufosinate) needed for killing and inhibiting reproduction of weeds and woody species will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds, as well as the height of the weeds, to be treated. TAKEMATSU teaches that the amount of AMPB needed for killing and inhibiting reproduction of perennial weeds and brush will vary, depending on climatic conditions such as temperature. One of skilled in the art would be able to optimize the application of the herbicide at the appropriate temperature depending on the desired effects based on the amount used. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to apply a suitable or desirable amount of L-glufosinate, i.e. in the range from 100 to 1200 g/ha per year, based on the known amount of racemic glufosinate used in the agricultural field to effectively control the harmful plants growth in field crops, as suggested by TAKEMATSU that the amount of AMPB (glufosinate) needed for killing and inhibiting reproduction of weeds and woody species will vary, depending on climatic conditions such as temperature and light intensity, and species of weeds and woody weeds, as well as the height of the weeds, to be treated.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have rendered the previous 112 rejections and claim objections moot and these rejections and objections are hereby withdrawn.
Applicant’s amendments to the claims and explanation of how the claims should be interpreted has prompted the new/revised grounds of rejection presented herein in this second non-final office action. Applicant’s arguments with respect to the 103 and double patenting rejections insofar as they pertain to the revised grounds of rejection are addressed herein. Specifically, applicants amendments now clarify that the 2m above the ground is where the temperature is being measured not the height of the plants/weeds being treated. Applicant’s argue that there is not suggestion or motivation of Hacker or Takematsu to apply the L-glufosinate at the claimed temperatures when measured at 2m above the ground. These limitations are taught by FAO, Derr, and DoMyOwn as is discussed above, because it was common practice/standard to measure the temperatures before applying pesticides (Which include herbicides) at heights of at least 2m above the ground, and further it was known in the art that the best temperature range to apply herbicides is from 65-85F which is from 18-29C which encompass/read on the instantly claimed ranges because it was known that application of herbicides at these temperatures allowed for faster effects of the herbicides. Further it was known that L-glufosinate is twice effective as the DL-AMPB (racemate) in the studies of upper-ground part killing activity and reproduction-inhibition activity (see: col. 4, line 5-30). As such, this reads on the property (i), as recited in instant claims 13 and 14, where “an increase in the control of harmful plants, in comparison to twice the molar amount of racemic glufosinate and/or agronomically acceptable salts thereof” With respect to the recitation “there is an increase in the control of harmful plants of 3 % or more’ recited in instant claim 14, since HACKER teaches applying the same L-glufosinate to the same field maize crops which are tolerant to glufosinate and harmful plants as claimed, the property applicants disclose and/or claim (i.e. there is an increase in the control of harmful plants of 3 % or more) would necessarily present because a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part Il and also see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), especially since measuring temperatures for application of pesticides was known in the art to be routinely done at 2 meters above ground and it was routine in the art to apply herbicides when the temperature was 18C or above, specifically 18-29C because at these temperatures the herbicides are faster acting/more effective than at lower temperatures. Thus, contrary to applicants arguments that their results are unexpected they are actually not unexpected when taken in view of the combined teachings of the prior art as discussed above for these reasons the above 103 and double patenting rejections are maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/            Primary Examiner, Art Unit 1616